DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The disclosure is objected to because of the following informalities:
The specification uses Ref. #120 to describe both a reflective layer & a white radiative cooling layer;
The specification uses Ref. #121 to describe both a heat exchange pipe & a polymer matrix;
The specification uses Ref. #220 to describe both a reflective layer & a white radiative cooling layer;
The specification uses Ref. #230 to describe both a radiative cooling layer & a reflection enhancement layer;
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract includes self-evident, implied language, i.e. “The present invention discloses” in Line 1 & “”an embodiment of the present invention includes” in Lines 2-3.  Correction is required.  See MPEP § 608.01(b).
 Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Liu et al., CN #110567811
[Liu ('811)]

-
Wu, CN #111155332
[Wu ('332)]

-
Raman et al., US #10,088,251
[Raman ('251)]


~ Under 35 USC § 112 ~
The following is a quotation of 35 U.S.C. § 112(b), and of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2nd Para.: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 10 & 11 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of Claims 4, 10 & 11 recites the limitation that one of the layers either comprises or is coated with “at least one of fine particles made of an oxide or a nitride and a polymer”.  Each of these limitations renders its respective claim indefinite as it is unclear whether the composition comprises (1) one of an oxide or a nitride or a polymer; (2) either an oxide or a nitride combined with a polymer; or (3) an oxide or a combination of a nitride & a polymer.
Furthermore, review of the specification does not provide clarification.  In the second, third & fifth paragraphs of Page 4, the fourth paragraph of Page 6, & the third paragraph of Page 8, the composition of the layers &/or coating are described similarly to the limitations in the claims & do not provide appropriate clarification for one of ordinary skill in the art to discern the appropriate metes & bounds of the claimed subject matter.
~ Under 35 USC § 102 ~
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. § 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. § 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. §§ 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
Claims 1, 3, 6, 9-15 & 18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Liu ('811).
In Re Claims 1, 3, 6, 9-15 & 18, Liu ('811) discloses (See machine translation, attached):
Cl. 1: A radiative cooling device, comprising:
a reflective layer (Reflective Layer #3) formed on a substrate (Plate #9) and responsible for reflecting sunlight having wavelengths corresponding to ultraviolet, visible, and near-infrared regions (P. 4, Ln. 24-28); and
a radiative cooling layer formed on the reflective layer and responsible for absorbing sunlight having a wavelength corresponding to a mid-infrared region and emitting the sunlight as heat (At least P. 4, Ln. 24-30: Emission Layer #4 that emits light in the infrared range, which would inherently include mid-infrared),
wherein the radiative cooling layer comprises a first radiation layer comprising an uneven pattern (At least Fig. 2-4: Emission Layer #4 can comprise a composite material incorporating particles, which is shown as an uneven pattern); and
a second radiation layer formed on the first radiation layer and having a refractive index different from that of the first radiation layer (Wind Screen / Air Layer #7, the second layer comprising different materials (e.g. a vacuum or argon gas filled hollow) & consequently having different density than the first layer would inherently have a different radiative index).
Cl. 3: wherein the reflective layer comprises at least one of silver (Ag), aluminum (Al), and platinum (Pt) (P. 3, Ln. 9).
Cl. 6: wherein the radiative cooling layer comprises a mid-infrared light absorption layer formed on the reflective layer and responsible for absorbing sunlight having a wavelength corresponding to a mid-infrared region (P. 4, Ln. 24-32; P. 5, Ln. 22-27: The device operates at 0.25μm - 13μm, which encompasses the range of 8μm - 13μm as discussed throughout the instant application) and emitting the sunlight as heat (At least P. 3, Ln. 12-24: The emission layer emits heat into space); and a coating layer formed on the mid-infrared light absorption layer and comprising a first coating layer and a second coating layer having different refractive indexes with respect to sunlight having a wavelength corresponding to a visible region, wherein the first coating layer has a greater refractive index than the second coating layer with respect to sunlight having a wavelength corresponding to a visible region (Comprising Masking Layer #8 & Coating Material #9, both attached to the Radiative Cooling / Absorbing layer comprising Layers #4 & 7).
Ck, 9-12, with respect to:
Cl. 9: A method of manufacturing a radiative cooling device, the method comprising: a step of forming a reflective layer for reflecting sunlight having wavelengths corresponding to ultraviolet, visible, and near-infrared regions on a substrate; and a step of forming, on the reflective layer, a radiative cooling layer for absorbing sunlight having a wavelength corresponding to a mid-infrared region and emitting the sunlight as heat wherein the step of forming the radiative cooling layer comprises a step of forming, on the reflective layer, a first radiation layer comprising an uneven pattern; and a step of forming, on the first radiation layer, a second radiation layer having a refractive index different from that of the first radiation layer;
Cl. 10: wherein the first radiation layer is formed to have an uneven pattern using a stamp after the reflective layer is coated with at least one of fine particles made of an oxide or a nitride and a polymer;
Cl. 11: wherein the second radiation layer is formed by spin-coating at least one of fine particles made of an oxide or a nitride and a polymer on the substrate for 30 to 40 seconds; &
Cl. 12: wherein the step of forming the radiative cooling layer comprises a step of forming, on the reflective layer, a mid-infrared light absorption layer for absorbing sunlight having a wavelength corresponding to a mid-infrared region and emitting the sunlight as heat; and a step of forming, on the mid-infrared light absorption layer, a coating layer for reflecting sunlight having a wavelength corresponding to a visible region, wherein, in the step of forming the coating layer, a first coating layer and a second coating layer having different refractive indexes with respect to sunlight having a wavelength corresponding to a visible region are formed on the mid-infrared light absorption layer, and the first coating layer has a greater refractive index than the second coating layer with respect to sunlight having a wavelength corresponding to a visible region;
each structure element recited in the claims has been fully discussed in at least Claims 1, 4 & 6 above.  With respect to the method of manufacturing as recited above, determination of patentability is based on the product itself and does not depend on its method of production. (See MPEP 2113).
Cl. 13: A white radiative cooling device, comprising:
a substrate (Plate #9); and
a white radiative cooling layer formed on the substrate (At least P. 4, Ln. 24-30: Emission Layer #4 that emits light in the infrared range, which would inherently include mid-infrared),
wherein, in the white radiative cooling layer, fine particles comprising a metal oxide or a polymer that reflects and scatters sunlight having a wavelength corresponding to a visible region are embedded in a polymer matrix that absorbs sunlight having a wavelength corresponding to a mid-infrared region and emits the sunlight as heat (At least Fig. 2-4: Emission Layer #4 can comprise a composite material incorporating particles, which is shown as an uneven pattern in the infrared range, which would include the mid-infrared region, & reflects solar light including visible light),
wherein the white radiative cooling layer absorbs sunlight having a wavelength corresponding to a mid-infrared region and emits the sunlight as heat while reflecting and scattering sunlight having a wavelength corresponding to a visible region (P. 4, Ln. 24-32; P. 22-27: The device operates at 0.25m - 13m, which encompasses the range of 8μm - 13μm as discussed throughout the instant application).
Cl. 14: wherein the white radiative cooling device becomes white due to reflection and scattering of sunlight having a wavelength corresponding to a visible region by the metal oxide-containing fine particles comprised in the white radiative cooling layer (As described above, the device absorbs mid-infrared range & reflects the remaining sunlight, which would inherently become white as the visible light from the sun appears white to the human eye).
Cl. 15: wherein the polymer matrix and the fine particles comprising the polymer have different refractive indexes, and the white radiative cooling device becomes white due to reflection and scattering of sunlight having a wavelength corresponding to a visible region by the polymer-containing fine particles comprised in the white radiative cooling layer (Wind Screen / Air Layer #7, the second layer comprising different materials (e.g. a vacuum or argon gas filled hollow) & consequently having different density than the first layer would inherently have a different radiative index).
Cl. 18: wherein the white radiative cooling device further comprises, on a lower surface of the white radiative cooling layer, a reflection enhancement layer for additionally reflecting sunlight having a wavelength corresponding to a visible region, and the reflection enhancement layer comprises at least one of silver (Ag), aluminum (Al), and platinum (Pt) (P. 4, Ln. 24-32: The reflective surfaces include silver or aluminum).

~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 & 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Liu ('811) as applied to at least one of Claims 1 & 19 above, in view of Raman ('251).
In Re Claims 2 & 19, Liu ('811) discloses all aspects of the claimed invention as discussed above, with the possible exception of: wherein, in the radiative cooling layer, the first radiation layer and the second radiation layer are repeatedly formed / wherein, in the white radiative cooling device, the reflection enhancement layer and the white radiative cooling layer are repeatedly formed.  Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to repeatedly form the layers of the device, as referenced by Raman ('251), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, throughout but specifically Pages 24-26, applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations.

Claims 4, 5, 8, 16 & 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Liu ('811) as applied to at least one of Claims 1, 6 & 13 above.
In Re Claim 4, Liu ('811) discloses: wherein each of the first radiation layer and the second radiation layer comprises at least one of fine particles made of an oxide or a nitride and a polymer, the fine particles have a diameter of 10 nm to 20 μm, the fine particles comprise at least one of silica (SiO2), zirconium oxide (ZrO2), alumina (Al2O3), titanium dioxide (TiO2), and silicon nitride (Si3N4), and the polymer is polydimethylsiloxane (PDMS) or dipentaerythritol penta/hexa acrylate (DPHA) (P. 4, Ln. 24-30: Layer #4 includes particles of SiO2 & the polymer polyethylene. With respect to the particle size, while Liu ('811) discloses the particle size being about 8 microns, the particle diameter would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a diameter of 10 nm - 20 μm solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the device of Liu ('811) would function equally well in either configuration).
In Re Claim 5, with respect to “wherein each of the first radiation layer and the second radiation layer has a thickness of 10 nm to 2,000 nm”, Liu ('811) discloses the total device thickness being approximately 50 μm (P. 4, Ln. 24-32: Emission Layer #4 & Air Layer #7 have a combined 50 μm thickness, or an average of 25 μm;  Nevertheless, the range of thickness of each layer would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application (throughout), applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations).
In Re Claim 8: wherein the first coating layer comprises at least one of ZnS, Si, and Ge, and the second coating layer comprises CaF2 (One coating layer comprises a silicate, SiO2; The material for the second layer would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since the applicant has not disclosed that the use of CaF2 solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the device of Liu ('811) would function equally well in either configuration).
In Re Claim 16, with respect to “wherein the polymer matrix comprises at least one of polydimethylsiloxane (PDMS), polymethyl methacrylate (PMMA), dipentaerythritol penta/hexa acrylate (DPHA), polyvinylidene fluoride (PVDF), and polyurethane acrylate (PUA)”, while Liu ('811) discloses the use of polymer such as polyethylene as discussed above, the Liu ('811) does not name any other possible polymers.  Nevertheless, the specific polymer used would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since the applicant has not disclosed that the use any one of the above recited polymers solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the device of Liu ('811) would function equally well in either configuration
In Re Claim 17, with respect to “wherein the metal oxide comprises at least one of titanium dioxide (TiO2), zirconium oxide (ZrO2), alumina (Al2O3), and zinc oxide (ZnO), and the polymer comprises at least one of polyvinylidene fluoride (PVDF) and polyurethane acrylate (PUA)”, Liu ('811) discloses the use of an oxide & polymer (SiO2, which is semi-metallic / a metalloid, & polyethylene, as discussed above) but does not disclose the recited materials.  Nevertheless, the specific materials used would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since the applicant has not disclosed that the use any one of the above recited oxides &/or polymers solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the device of Liu ('811) would function equally well in either configuration.
Allowable Subject Matter
Claims 7 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  While the prior art of record discloses aspects of the claimed invention including a radiative cooling device as described above, the prior art of record fails to show the above device in which the refractive index between the first & second coating layers is 0.7 to 2 as recited in Claim 7, & the embedding of fluorescent particles in the polymer as recited in Claim 20; and no teaching, suggestion or motivation could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762